Title: Petition of William Johnson and Others, 24 July 1803
From: Johnson, William and Others
To: Jefferson, Thomas


          
            
              To the President of the
              
              United States
            
            District of North CarolinaSneydesborough 24th July 1803—
          
          The Petition of the subscribers Humbly Sheweth that on or about the 16th June last a commission of Bankrutpcy was obtaind from his Honour Judge Potter of this district on the application of Farquhard Campbell against John & Farquhard Campbell late Merchts. of Tindalsville in this district. which was directed to the commissioners of Bankruptcy. who have been duly notified of the same but from the distance (being 170 miles.) and indisposition have declind the Excution of the commission We the Subscribers Creditors of the said John & Farquarhard Campbell there fore pray your Excellency to appoint other commissioners to execute the said commission and your Petitioners will ever pray &.c.
          
            Wm Johnson for 
            Johnson Lawrence & Co.
            
              Hurbert Pearson
            
            
              Isaac Lanier
            
            Lanier & Dickson
            
            Rbt W Harris
            
          
        